Name: Council Regulation (EEC) No 1196/81 of 28 April 1981 establishing a system of aid for bee-keeping in respect of the 1981/82, 1982/83 and 1983/84 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 5 . 81 Official Journal of the European Communities No L 122/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1196/81 of 28 April 1981 establishing a system of aid for bee-keeping in respect of the 1981/82 , 1982/83 and 1983/84 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas expenditure incurred by Member States as a result of obligations under this Regulation should be financed by the Community, pursuant to Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 929/79 (4), HAS ADOPTED THIS REGULATION : Article 1 For three successive marketing years, beginning with the 1981 /82 marketing year, Member States shall grant aid for bee-keeping. For the purposes of this Regulation , the marketing year shall start on 1 July and finish on 30 June . Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Having regard to the opinion of the Economic and Social Committee (2), Whereas, because of the action of pollination , bee ­ keeping is essential for maintaining the yields of a wide range of agricultural crops ; Whereas bee-keeping should be promoted both to increase honey production and to safeguard environ ­ mental equilibrium ; Whereas although Community bee-keeping is gener ­ ally conducted on a small scale, it is nonetheless of some importance to the economies of certain regions in the Community and is a source of additional income for farmers in those regions ; Whereas the structural features and the natural condi ­ tions of production limit the producttv; t of bee ­ keeping ; whereas the recent increase in the cost of winter feed and the weather conditions of the last marketing years have aggravated the situation ; Whereas premiums for denaturing white sugar for feeding bees are not to be continued in 1981 ; Whereas, under those circumstances, aid should be granted to this sector over a period long enough to enable the initiation of a process of long-term improvement ; Article 2 1 . The aid shall take the form of a specific contribu ­ tion to associations of bee-keepers which are recog ­ nized by the Member State within whose territory the associations have their main establishment, according to the number of hives in production . Member States may designate as recognized associa ­ tions only those associations which meet the require ­ ments of this Regulation , compliance with these requirements being left to the discretion of the Member State concerned . 2 . Such aid shall be granted on the request of those associations and the amount is hereby fixed at 1 ECU per hive in production and per marketing year. (&gt;) OJ No C 90, 21 . 4 . 1981 , p . 101 . (2 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). (3 ) OJ No L 94, 28 . 4. 1970 , p. 13 . (4 ) OJ No L 117, 12 . 5 . 1979 , p . 4. No L 122/2 Official Journal of the European Communities 6 . 5 . 81 Article 3 1 . For the purpose of this Regulation, associations of bee-keepers means any organization of holders of hives, formed on the initiative of producers them ­ selves for purposes, in particular, of : (a) promoting the indigenous production of honey ;  breeding stations, improvement in reproduction and selection , and the migration of bees between regions. 3 . As from the 1982/83 marketing year the Council shall , acting on a proposal from the Commission, fix, before 1 March preceding the marketing year for which the aid is granted, the maximum percentage which may be devoted to the purchase of feeding sugar. (b) improving their techniques ; Article 6 (c) protecting the economic interests of their members. 2 . Only those associations which enter into an undertaking not to exclude non-member bee-keepers from the benfits of the grant received shall be eligible for grants. 3 . The number of hives in production taken for calculating the amount of aid shall be that which the holders declare to the association as being maintained on a regular basis throughout the marketing year for which the aid is granted. A holder may submit only one declaration , producing any supporting documents requested by the competent authority of the Member State. Such declaration shall be kept by the associa ­ tion . Associations of bee-keepers shall :  keep separate accounts for the activities for which the grant has been used,  submit to the competent authority of their Member State not later than three months after the end of the marketing year for which the aid has been granted, a report on the action under ­ taken . Article 7 Article 4 1 . The Member States shall submit, not later than six months after the end of each of the three marketing years, a report on the application of this Regulation . 2. The Commission shall submit to the Council before 1 July 1983 a report on the implementation of this Regulation, with a view to making suggestions for the most appropriate common measures to be applied in future . 1 . Applications for aid shall be submitted not later than 31 May preceding the marketing year for which the aid is granted . However, for the 1981 /82 marketing year, applications for aid shall be submitted not later than 31 July 1981 . 2. The Member State shall pay the amount of aid to the association in the three months following the deadline for the lodging of the application . Article 8 Article 5 1 . Detailed rules for implementing this Regulation, in particular, those concerned with distributing the aid to bee-keepers who are not members of an associa ­ tion, shall be adopted in accordance with the proce ­ dure laid down in Article 17 of Regulation (EEC) No 2771 /75 0). 2 . Member States and the Commission shall hold regular exchanges of views on the application of this Regulation , in particular under the procedure provided for in Article 18 of Regulation (EEC) No 2771 /75 . 1 . The associations may use the aid granted for the purchase of feeding sugar to be distributed at reduced prices to registered holders within the limit of 5 kg per hive, or for general programmes for the improve ­ ment of honey production , technology and marketing approved in advance by the Member States . 2 . The programmes referred to in paragraph 1 may cover, in particular :  teaching and training projects,  disease control and prevention and research in these areas,  cooperative marketing and quality control of the product, Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 282, 1 . 11 . 1975 , p . 49 . 6. 5 . 81 Official Journal of the European Communities No L 122/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING